Lumpkin, J.
(After stating the foregoing facts.)
The petition of the plaintiff was properly dismissed on demurrer, for two reasons: First, because it sought to join separate and independent parties and causes of action, as to both of which there was a misjoinder. No breach of a common contract with or duty toward this plaintiff on the part of both defendants was shown. It was claimed that the Atlantic Coast Line Railroad Company had damaged the plaintiff in one way, and that the Southern Railway Company had damaged him in another; but not that there was any common violation of contract or duty by both of them jointly, causing damage to him. Second, no cause of action was set out against either defendant. While the petition made frequent references to the plaintiff’s “rights” of priority in the line of promotion in his work, it failed to show that there was any such legal right, or exactly what it was, or how it arose. It showed no contract on the part of any of the companies mentioned, made with him, to employ him for any definite length-of time, or not to discharge him except under certain specified circumstances, or that it would promote him in any particular manner. He was first in the employment of the Savannah, Florida & Western Railway Company, and it was alleged that when that road was purchased by and absorbed and consolidated with the Atlantic Coast Line •Railroad Company, he remained in the employment of the latter company and retained “all the rights, privileges, and relative rank which he enjoyed while an employee of said Savannah, Florida & Western Railway Company.” But it was not shown that he had any contract with the first company which gave him any definite rights, privileges, or rank, or that he had any contract with the second company on that subject. So also it was alleged that, when he was transferred to the employment of the Southern Railway Company, he retained the same rights, privileges, and benefits to which he was entitled in his employment with the Atlantic Coast Line Railroad Company; but it was not alleged that there was any contract between either of the companies and him by which he *384was employed for any definite time or so as not to be subject to discharge or change in position. There were some general statements that in the railroad service promotion is a matter of merit, and that “an employee’s rank in the service, in point of seniority and dignity, determines the kind and lucrativeness of employment and the beneficial preference to which he may be entitled while in the service.” But such general allegations can furnish no ground for a recovery of damages because of the discharge of the plaintiff. This is not a question of expediency, or even of ethical propriety, but of law; and the plaintiff’s petition showed no infraction of any legal duty which authorized a recovery by him.

Judgment affirmed.


All the .Justices concur.